NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                           FOR THE NINTH CIRCUIT                             NOV 26 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

LILLIBETH NAVARRO, an individual,               No. 12-55426
on behalf of themselves and all others
similarly situated; MS. WHEELCHAIR              D.C. No. 2:11-cv-02620-JFW-CW
CALIFORNIA PAGEANT, INC., an
organization, on behalf of themselves and
all others similarly situated,                  MEMORANDUM*

             Plaintiffs - Appellants,

       v.

STARLINE TOURS OF HOLLYWOOD,
INC., a business entity,

             Defendant - Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                     Argued and Submitted November 8, 2013
                              Pasadena, California

Before: FISHER and CLIFTON, Circuit Judges, and SINGLETON, District
        Judge.**


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
         The Honorable James K. Singleton, Senior United States District Judge
for the District of Alaska, sitting by designation.
      Plaintiffs Ms. Wheelchair California Pageant, Inc. and Lillibeth Navarro

appeal the district court’s dismissal for lack of jurisdiction and the denial of their

motion to amend the scheduling order. We have jurisdiction under 28 U.S.C.

§ 1291, and we vacate and remand.

      1. The district court erred by sua sponte dismissing the plaintiffs’

Americans with Disabilities Act (ADA) claims for lack of Article III standing.

See Chapman v. Pier 1 Imports (U.S.), Inc., 631 F.3d 939, 946 (9th Cir. 2011) (en

banc). The memoranda on which the district court relied do not conclusively

establish that Starline no longer has any discriminatory policies affecting persons

with mobility disabilities. The plaintiffs’ declarations support another inference –

that Starline discriminated against individuals with disabilities in the past and that

it has continued to do so. The plaintiffs further declared that they were deterred

from attempting to use Starline’s services but planned to do so when these services

were made fully accessible. Viewing the facts in the light most favorable to the

plaintiffs, as we are required to do, see Cent. Delta Water Agency v. United States,

306 F.3d 938, 947 (9th Cir. 2002), the plaintiffs have standing to bring suit under

the ADA. As such, they have standing to challenge all of the barriers and policies

that are allegedly denying them the full and equal enjoyment of Starline’s services,

including company policies or practices or the features of its vehicles that make


                                           2
them inaccessible to persons who are wheelchair-bound, and failure to adequately

train employees regarding their legal obligations under relevant federal and state

statutes. See Chapman, 631 F.3d at 946.

      2. The district court abused its discretion in denying the plaintiffs’ motion to

modify the scheduling order and file an amended complaint. The plaintiffs showed

“good cause” because they diligently sought discovery in support of their physical

barrier claims, including an inspection of Starline’s vehicle fleet, and sought to

modify the scheduling order shortly after their inspection was completed and the

need for amendment became apparent. See Oliver v. Ralphs Grocery Co., 654 F.3d
904, 908 (9th Cir. 2011).

      The record does not support the district court’s conclusion that Starline

would be unfairly prejudiced by amendment. The plaintiffs’ original complaint,

numerous discovery requests and the class certification order gave Starline ample

notice that the plaintiffs sought to remedy physical barriers to access in its vehicles.

      We vacate the district court’s dismissal and remand with instructions to

grant the plaintiffs leave to file the proposed amended complaint. Each side shall

bear its own costs of appeal.

      VACATED AND REMANDED.




                                           3